Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 1 of 6 PageID 267




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


ROBERT D. KORNAGAY,
individually,

      Plaintiff,                  CASE NO.: 3:17-cv-795-J-34MCR

vs.

SERGEANT J. WILBURN and
T. DIEDEMAN


     Defendant(s).
______________________________/

       DEFENDANTS WILBURN AND DIEDMAN’S ANSWER AND
                  AFFIRMATIVE DEFENSES

      The Defendants Wilburn and Diedeman through his undersigned attorney

pursuant to Rule 7(a) Fed. R. Civ. P. and Local Rule 1.05 serves their answer and

states the following:

      1.     The Defendants do not answer the information contained in paragraph

I - IV of the Civil Rights Complaint Form.

      2.     The Defendants’ deny the allegations contained in paragraph V of

the Plaintiff’s Civil Rights Complaint Form and demands strict proof thereof.

      3.     The Defendants’ admit the allegations contained in paragraph VI (1)

of the Plaintiff’s Civil Rights Complaint Form.
Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 2 of 6 PageID 268




      4.     The Defendants’ admit the allegations contained in paragraph VI (2)

of the Plaintiff’s Civil Rights Complaint Form that they were employed by the

Department of Corrections. To the extent the Plaintiff is seeking to impose

liability upon the Defendants, the Defendants deny they acted under the color of

state law and demands strict proof of the allegation.

      5.     The Defendants are without knowledge of the allegations contained in

paragraph VI (3) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      6.     The Defendants are without knowledge of the allegations contained in

paragraph VI (4) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      7.     The Defendants are without knowledge of the allegations contained in

paragraph VI (5) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      8.     The Defendants are without knowledge of the allegations contained in

paragraph VI (6) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      9.     The Defendants are without knowledge of the allegations contained in

paragraph VI (7) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.
Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 3 of 6 PageID 269




      10.   The Defendants are without knowledge of the allegations contained in

paragraph VI (8) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      11.   The Defendants are without knowledge of the allegations contained in

paragraph VI (9) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      12.   The Defendants are without knowledge of the allegations contained in

paragraph VI (10) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      13.   The Defendants are without knowledge of the allegations contained in

paragraph VI (11) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      14.   The Defendants are without knowledge of the allegations contained in

paragraph VI (12) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      15.   The Defendants are without knowledge of the allegations contained in

paragraph VI (13) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      16.   The Defendants are without knowledge of the allegations contained in

paragraph VI (14) of the Plaintiff’s Civil Rights Complaint Form, and therefore
Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 4 of 6 PageID 270




deny the allegations, and demands strict proof thereof.

      17.   The Defendants are without knowledge of the allegations contained in

paragraph VI (15) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      18.   The Defendants are without knowledge of the allegations contained in

paragraph VI (16) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations.

      19.   The Defendants are without knowledge of the allegations contained in

paragraph VI (17) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      20.   The Defendants are without knowledge of the allegations contained in

paragraph VI (18) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      21.   The Defendants are without knowledge of the allegations contained in

paragraph VI (19) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations, and demands strict proof thereof.

      21.   The Defendants are without knowledge of the allegations contained in

paragraph VI (20) of the Plaintiff’s Civil Rights Complaint Form, and therefore

deny the allegations.

      22.   The Defendants denies the allegations contained in paragraph VI
Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 5 of 6 PageID 271




(21) of the Plaintiff’s Civil Rights Complaint Form.

         23.   The Defendants’ demand a trial by jury.

         The Defendants answer the Plaintiff’s Civil Rights Complaint Form, and

demands judgment against the Plaintiff and in favor of the Defendants that the

Plaintiff shall take nothing from these Defendants, and an award of attorney’s fees

and costs.

                                 Affirmative Defenses

         24.   The Plaintiff is a convicted felon.

         25.   The Plaintiff did not exhaust his administrative remedies as required

by Florida Administrative Code Rule 33-103 before brining his 42 U.S.C. § 1983

claim.

         26.   Any and all injuries sustained by the Plaintiff were caused by other

inmates the Defendants had no control over.

         27.   The Plaintiff was provided with adequate protection while

incarcerated at the North West Florida Reception Center.

         28.   The Plaintiff’s own actions contributed to the injuries he sustained.

         29.   The Defendants demand a trial by jury.
Case 3:17-cv-00795-MMH-MCR Document 30 Filed 10/17/18 Page 6 of 6 PageID 272




          Dated this 17th day of October, 2018 in Clay County Florida.

                         LAW OFFICES OF BOHDAN NESWIACHENY
                         Attorneys for Defendant -Wilburn and Diedeman
                         151 College Drive, Suite 1
                         Orange Park, Florida 32065
                         (904) 276-6171; (904) 276-1751 - fax

                         BY       /s/ Sean C. Barber
                               SEAN C. BARBER
                               Florida Bar Number: 0680931
                               Primary e-mail for service:
                               service-orangepark@bnlaw.com

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was
served via U.S. Mail to Plaintiff Robert Kornagay, Pro Se, J13085 on this 17th
day of October, 2018 Lake Correctional Institution, 19225 U.S. Highway 27,
Clermont Florida, 34715

                         BY      /s/Sean C. Barber
                                        Attorney
